UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1736



NORTON M. BOWMAN,

                                            Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 95-6078)


Submitted:   May 29, 1998                   Decided:   June 18, 1998


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norton M. Bowman, Appellant Pro Se. Ann Belanger Durney, Karen
Deborah Utiger, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norton M. Bowman appeals from the tax court’s final decision

determining a deficiency with respect to his 1988 federal income

tax liability. Our review of the record and the tax court’s opinion

discloses no reversible error. Accordingly, we affirm on the rea-

soning of the tax court. (U.S. Tax Ct. Mar. 4, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2